                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

ARTURO ELIZONDO, JR.                            §
    Plaintiff,                                  §
                                                §
vs.                                             §   CIVIL ACTION NO. 1:19-cv-00459-TH
ADHAN ABBIKADIR AND MBA                         §
TRANSPORT OF COLUMBUS, LLC                      §
    Defendants                                  §



             DEFENDANT, ADHAN ABBIKADIR’S NOTICE OF SERVING
                    DISCOVERY REQUEST TO PLAINTIFF


       I hereby certify that Defendant Adhan Abbikadir by and through the undersigned counsel,

served his First Interrogatories and Request for Production to Plaintiff, Arturo Elizondo Jr.

pursuant to Rule 26 of the Federal Rules of Civil Procedures on all counsel of record via email on

February 24, 2020.

                                             Respectfully submitted,

                                             SHEEHY, WARE & PAPPAS, P.C.


                                         By:__________________________________
                                            GEORGE P. PAPPAS
                                            State Bar No. 15454800
                                            Federal Bar No. 2905
                                            2500 Two Houston Center
                                            909 Fannin Street
                                            Houston, Texas 77010
                                            Telephone: (713) 951-1000
                                            Facsimile: (713) 951-1199
                                            gpappas@sheehyware.com

                                             ATTORNEY-IN-CHARGE FOR
                                             DEFENDANT ADHAN ABBIKADIR
OF COUNSEL:
Vasilia M. Wilkes
State Bar No. 24051452
Federal Bar No. 955230
Sheehy, Ware & Pappas, PC
2500 Two Houston Center
909 Fannin Street
Houston, Texas 77010-1003
Telephone: (713) 951-1000
Facsimile: (713) 951-1199
vwilkes@sheehyware.com

ATTORNEY FOR DEFENDANT,
ADHAN ABBIKADIR



                               CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure, I hereby certify that a true and correct
copy of the foregoing instrument has been served on the following counsel of record on the 24th
day of February, 2020:

       Attorneys for Plaintiff
       Matthew Gallagher
       Gallagher Law, PLLC
       917 Franklin St., Fourth Floor
       Houston, TX 77002
       matthew@mgg-law.com




                                            GEORGE P. PAPPAS
